     Case 4:18-cv-00825-O Document 76 Filed 06/05/19             Page 1 of 35 PageID 1808


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

RICHARD W. DEOTTE et al.,                       §
                                                §
                                                §
      Plaintiffs,                               §
                                                §
v.                                              §    Civil Action No. 4:18-cv-00825-O
                                                §
ALEX M. AZAR II et al.,                         §
                                                §
      Defendants.                               §

                                             ORDER
         Before the Court are Plaintiffs’ Motion for Summary Judgment and Permanent

Injunction, ECF No. 34, filed April 1, 2019; Defendants’ Response, ECF No. 38, filed April 15,

2019; and Plaintiffs’ Reply, ECF No. 39, filed April 19, 2019. Having reviewed the motion,

briefing, and applicable law, the Court finds the Motion for Summary Judgment and Permanent

Injunction, ECF No. 34, should be and is hereby GRANTED.

I.       BACKGROUND

         A.         The Contraceptive Mandate and Related Litigation

         In 2010, Congress mandated through the Patient Protection and Affordable Care Act

(ACA) that “[a] group health plan and a health insurance issuer offering group or individual

health insurance coverage shall . . . provide coverage for and shall not impose any cost sharing

requirements for” such “preventive care and screenings” for women “as provided for in

comprehensive guidelines supported by the Health Resources and Services Administration

[(HRSA)] . . ..” 42 U.S.C. § 300gg-13(a)(4). Congress did not make a policy choice about what

“preventive care and screenings” must be covered but instead left that decision to HRSA, an

administrative agency of the Department of Health and Human Services (HHS). Id.


                                                 1
    Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 2 of 35 PageID 1809


        In August 2011, HRSA made the policy choice Congress left open by requiring coverage

of all FDA-approved contraceptive methods—the “Contraceptive Mandate.”1 See 77 Fed. Reg.

8,725 (Feb. 15, 2012). On August 3, 2011, the Departments of the Treasury, Labor, and HHS

(“the Departments”) issued amended interim final rules to “take[] into account the effect on the

religious beliefs of certain religious employers if coverage of contraceptive services were

required in the group health plans in which employees in certain religious positions participate.”

76 Fed. Reg. 46,621, 46,623 (Aug. 3, 2011). The interim final rules created exemptions from the

Contraceptive Mandate for religious employers, limited to “churches, their integrated auxiliaries,

and conventions or associations of churches, as well as . . . the exclusively religious activities of

any religious order.” Id. And on July 2, 2013, the Departments issued a final rule that created a

separate accommodation process for religious non-profits who did not qualify for the religious-

employer exemption. See 78 Fed. Reg. 39,870, 39,896–97 (July 2, 2013).

        Plaintiffs emphasize that the process created for religious non-profits was “an

‘accommodation’—not an exemption.” Am. Compl. 3, ECF No. 19. They explain, “To use this

accommodation, an entity was required to certify that it is a religious non-profit that objects to

covering some or all methods of contraception on religious grounds,” at which point “the issuer

of the group health insurance used by the religious non-profit must exclude contraceptive

coverage from that employer’s plan, but the issuer must pay for any contraception used by the

non-profit’s employees.” Id. at 4. “The issuer may not shift any of those costs on to the religious

non-profit, its insurance plan, or its employee beneficiaries.” Id. (citing 78 Fed. Reg. at

39896–97). And “[i]f a religious non-profit is self-insured, then its third-party administrator must



1

See Burwell v. Hobby Lobby, 573 U.S. 682, 692 (2014) (referring to the regulations as “the contraceptive
mandate”).
                                                   2
  Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 3 of 35 PageID 1810


pay for the employees’ contraception, without shifting any costs on to the religious non-profit,

its insurance plan, or its employee beneficiaries.” Id. (citing 78 Fed. Reg. at 39893).

       More or less, that was the state of things until Burwell v. Hobby Lobby, where the

Supreme Court held the Contraceptive Mandate violated the Religious Freedom Restoration Act

of 1993 (RFRA), 107 Stat. 1488, 42 U.S.C. § 2000bb et seq., as applied to three for-profit

corporations. 573 U.S. at 688–91. Hobby Lobby was a defining decision for the civil rights of

religious employers. There, the Supreme Court held RFRA prohibited the Government from

forcing the for-profit, plaintiff employers to “provide health-insurance coverage for methods of

contraception that violate[d] the sincerely held religious beliefs of the companies’ owners.” Id. at

689–90. In reaching this conclusion, the Supreme Court noted “Congress enacted RFRA . . . to

provide very broad protection for religious liberty.” Id. at 693. And “a law that ‘operates so as to

make the practice of . . . religious beliefs more expensive’ in the context of business activities

imposes a burden on the exercise of religion.” Id. at 710 (quoting Braunfeld v. Brown, 366 U.S.

599, 605 (1961)).

       Important to the Supreme Court’s analysis was that “nothing in the text of RFRA as

originally enacted suggested that the statutory phrase ‘exercise of religion under the First

Amendment’ was meant to be tied to [the Supreme] Court’s pre-Smith interpretation of that

Amendment”—plus, “the amendment of RFRA through RLUIPA . . . provid[ed] that the

exercise of religion ‘shall be construed in favor of a broad protection of religious exercise.’” Id.

at 714 (quoting 42 U.S.C. § 2000cc–3(g)). After finding the Contraceptive Mandate burdened

the employers’ religious beliefs—beliefs the Court could not question, id. at 723–26—the

Supreme Court held the Government failed the least-restrictive-means test because “[t]he most

straightforward way” of furthering the Government’s interests “would be for the Government to



                                                  3
  Case 4:18-cv-00825-O Document 76 Filed 06/05/19               Page 4 of 35 PageID 1811


assume the cost of providing the four contraceptives at issue,” id. at 728. Ultimately, however,

the Supreme Court held the plaintiff for-profit corporations were at least entitled to use the

“accommodation for nonprofit organizations with religious objections.” Id. at 730–31.

       The Supreme Court issued two other relevant rulings that year. See Wheaton Coll. v.

Burwell, 573 U.S. 958 (2014); Little Sisters of the Poor Home for the Aged v. Sebelius, 571 U.S.

1171 (2014). As things stood in 2014, the accommodation process required a religious, non-

profit employer to inform its third-party administrator (TPA) or group-health-insurance issuer

via EBSA Form 700 of its religious objections to providing contraceptive coverage. In Little

Sisters of the Poor and in Wheaton College, the Supreme Court issued interim injunctive

relief—expressly reserving its views on the merits—that allowed the religious, non-profit

applicants to inform the Secretary of HHS directly of their religious objections, rather than

complete Form 700 and send it to a TPA or issuer. See Wheaton Coll., 573 U.S. at 958; Little

Sisters of the Poor, 571 U.S. at 1171.

       Following Hobby Lobby, Little Sisters of the Poor, and Wheaton College, the

Departments issued new rules to effectively codify the outcomes of those cases. Consistent with

Hobby Lobby, the Departments gave closely held, for-profit corporations access to the

accommodation process previously reserved for religious non-profits. See 80 Fed. Reg. 41,318,

41,346 (July 14, 2015). And consistent with Little Sisters of the Poor and Wheaton College, the

Departments allowed employers using the accommodation process to choose whether to (1)

complete Form 700 and notify their TPA or issuer or (2) notify the Secretary of HHS of their

religious objections directly. See id.

       As sure as the sun sets in the west, “Years of litigation in dozens of cases followed.”

Defs.’ Resp. Mot. Certification 1, ECF No. 30. At this point, a major question remained: Does



                                               4
  Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 5 of 35 PageID 1812


the accommodation itself violate RFRA? This question caused a circuit split. Importantly, the

Fifth Circuit addressed the issue. See E. Texas Baptist Univ. v. Burwell, 793 F.3d 449, 452 (5th

Cir. 2015), vacated and remanded sub nom. Zubik v. Burwell, 136 S. Ct. 1557 (2016), and cert.

granted, judgment vacated sub nom. Univ. of Dallas v. Burwell, 136 S. Ct. 2008 (2016). In East

Texas Baptist, “religious organizations” challenged the “requirement that they either offer their

employees health insurance that covers certain contraceptive services or submit a form or

notification declaring their religious opposition to that coverage”—i.e., the Contraceptive

Mandate’s accommodation. Id. at 452. The panel reasoned, “Although the plaintiffs have

identified several acts that offend their religious beliefs, the acts they are required to perform do

not include providing or facilitating access to contraceptives.” Id. at 459 (emphasis in original).

“In short,” the panel concluded, “the acts the plaintiffs are required to perform do not involve

providing or facilitating access to contraceptives, and the plaintiffs have no right under RFRA to

challenge the independent conduct of third parties.” Id. at 463 (emphasis in original). The RFRA

challenge failed.

        Stepping into the fray yet again, the Supreme Court granted certiorari in Zubik v.

Burwell, 136 S. Ct. 1557 (2016), to resolve the circuit split on the accommodation’s legality

under RFRA. But after oral argument, the Supreme Court requested supplemental briefing and

the parties represented that “an option [was] feasible” to provide “contraceptive coverage . . . to

petitioners’ employees, through petitioners’ insurance companies, without any [accommodating-

process] notice from petitioners.’” Id. at 1559–60. The Supreme Court therefore vacated all

lower-court opinions—including East Texas Baptist—“anticipat[ing] that the Courts of Appeals

[would] allow the parties sufficient time to resolve any outstanding issues between them.” Id. at

1560.



                                                 5
  Case 4:18-cv-00825-O Document 76 Filed 06/05/19                                Page 6 of 35 PageID 1813


       In January 2017, the federal government reported, despite its representations to the

Supreme Court, “no feasible approach ha[d] been identified . . . that would resolve the concerns

of religious objectors, while still ensuring that the affected women receive full and equal health

coverage.” Departments of Labor, Health and Human Services, and the Treasury, ‘‘FAQs About

Affordable    Care     Act   Implementation             Part     36,’’      (Jan.     9,     2017),      available         at

https://www.dol.gov/sites/default/files/ebsa/about-ebsa/our-activities/resource-center/faqs/aca-

part-36.pdf      and     h t t p s : / / w w w . c m s . g o v / C C IIO / R e s o u r c e s / F a c t - S h e e t s - a n d -

FAQs/Downloads/ACAFAQs-Part36_1-9-17-Final.pdf

       In the following months, the Departments went back to the drawing board. Eventually,

they “issued rules that preserve the [contraceptive] mandate, but exempt employers with

religious or moral objections.” Defs.’ Resp. Mot. Certification 1–2, ECF No. 30 (citing 83 Fed.

Reg. 57,536 (Nov. 15, 2018); 83 Fed. Reg. 57,592 (Nov. 15, 2018)) (emphasis added). The

Government explains, “The rules also allow individuals with religious or moral objections to

contraceptive coverage to obtain a health plan that conforms to their beliefs if an issuer is willing

to provide it.” Id. at 2 (emphasis added). Notably, the Departments concluded the exemptions

were necessary under RFRA. See, e.g., 83 Fed. Reg. at 57,544 (“[W]ith respect to religious

employers, the Departments conclude that, without finalizing the expanded exemptions, and

therefore requiring certain religiously objecting entities to choose between the [Contraceptive]

Mandate, the accommodation, or penalties for noncompliance—or requiring objecting

individuals to choose between purchasing insurance with coverage to which they object or going

without insurance—the Departments would violate their rights under RFRA.”).

       On January 14, 2019, however, the United States District Court for the Eastern District of

Pennsylvania enjoined the Government from implementing the revised civil-rights protections.



                                                         6
  Case 4:18-cv-00825-O Document 76 Filed 06/05/19                   Page 7 of 35 PageID 1814


See Pennsylvania v. Trump, No. 2:17-cv-04540-WB (E.D. Pa. Jan. 14, 2019) (order granting

nationwide preliminary injunction). Plaintiffs filed this suit.

       B.      Plaintiffs’ Claims

       Individual Plaintiffs Richard DeOtte, Yvette DeOtte, John Kelley, and Alison Kelley “are

Christians who believe that life begins at conception” and they “regard the use of abortifacient

contraception as morally equivalent to abortion.” Am. Compl. 7, ECF No. 19. “Mr. DeOtte and

Mr. Kelley are self-employed and responsible for purchasing their own health insurance for

themselves and for their families.” Id. The Individual Plaintiffs “have opted to forego health

insurance rather than pay for insurance that subsidizes abortifacient contraception.” Id. at 8.

They allege they would “be willing to purchase health insurance if it were possible to buy

insurance that excludes contraceptive coverage.” Id. They argue the Contraceptive Mandate

violates their RFRA rights “because it forces [them], and other religious believers, to choose

between purchasing health insurance that makes them complicit in abortifacient contraception,

or forgoing health insurance entirely.” Id. at 7.

       Plaintiff “Braidwood Management Inc. employs approximately 70 individuals, and its

employees work at one of . . . three business entities, each of which is owned or controlled by

Dr. Hotze.” Id. at 9. “Dr. Hotze is a Christian, and he operates his business according to

Christian principles and teaching.” Id. “Dr. Hotze believes that life begins at conception, and that

the use of abortifacient contraception is tantamount to abortion. Dr. Hotze’s beliefs on this

matter are rooted in his Christian faith.” Id. Dr. Hotze also “objects to the Contraceptive

Mandate’s requirement that he provide non-abortifacient contraception to his employees at zero

marginal cost because it facilitates sexual activity outside of marriage.” Id.




                                                    7
  Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 8 of 35 PageID 1815


       Braidwood “is self-insured and . . . compelled to offer ACA-compliant health insurance

to its employees or face heavy financial penalties.” Id. Braidwood argues the Contraceptive

Mandate forces it to “choose between: (1) Providing contraception to its employees; (2)

Executing a self-certification form that leads to the provision of contraception by others; or (3)

Paying a tax penalty of $100 per employee per day.” Id. at 10. “Dr. Hotze refuses to allow

Braidwood to execute the self-certification form that the Contraceptive Mandate offers to

objecting employers” because he “regards the submission of that form as an act that

affirmatively assists and facilitates the provision of abortifacient and non-abortifacient

contraception.” Id. Dr. Hotze had “instructed Braidwood to terminate contraceptive coverage in

its self-insured health plan . . . after the religious exemptions had been announced,” but in the

wake of the nationwide injunction rolling the religious protections back Braidwood is “facing

substantial tax penalties—$100 per employee per day.” Id.

       Plaintiffs previously sought to certify two separate classes—one consisting of individuals

who object to some or all contraceptives for religious reasons, and one consisting of employers

who object to the Contraceptive Mandate’s accommodation process for religious reasons. See

Mot. Class Certification, ECF No. 20. The Government objected, but the Court certified the

classes. See Mar. 30, 2019 Order Certifying Classes, ECF No. 33; Apr. 11, 2019 Order

Amending Classes, ECF No. 37. The Employer Class is represented by Braidwood and is

defined as:

       Every current and future employer in the United States that objects, based on its
       sincerely held religious beliefs, to establishing, maintaining, providing, offering,
       or arranging for: (i) coverage or payments for some or all contraceptive services;
       or (ii) a plan, issuer, or third-party administrator that provides or arranges for such
       coverage or payments.

Id. at 2. The Individual Class is represented by Richard W. DeOtte and is defined as:



                                                 8
  Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 9 of 35 PageID 1816


          All current and future individuals in the United States who: (1) object to coverage
          or payments for some or all contraceptive services based on sincerely held
          religious beliefs; and (2) would be willing to purchase or obtain health insurance
          that excludes coverage or payments for some or all contraceptive services from a
          health insurance issuer, or from a plan sponsor of a group plan, who is willing to
          offer a separate benefit package option, or a separate policy, certificate, or
          contract of insurance that excludes coverage or payments for some or all
          contraceptive services.

Id. at 2–3.

          Plaintiffs now move for summary judgment and permanent injunction. Mot. Summ. J.

and Permanent Inj., ECF No. 34. The Government opposes any class-wide injunction. Defs.’

Resp. Mot. Permanent Inj., ECF No. 38.

II.       LEGAL STANDARD

          A.     Summary Judgment

          Summary judgment is proper when the pleadings and evidence show “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). “[T]he substantive law will identify which facts are material.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine issue of material fact exists “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id. The movant

makes a showing that there is no genuine issue of material fact by informing the court of the

basis of its motion and by identifying the portions of the record that reveal there are no genuine

material-fact issues. See FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).

          When reviewing the evidence on a motion for summary judgment, the court must resolve

all reasonable doubts and inferences in the light most favorable to the non-movant. See Walker v.

Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir. 1988). The court cannot make a credibility

determination in light of conflicting evidence or competing inferences. Anderson, 477 U.S. at


                                                  9
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                Page 10 of 35 PageID 1817


255. And if there appears to be some support for the disputed allegations, such that “reasonable

minds could differ as to the import of the evidence,” a court must deny the motion for summary

judgment. Id. at 250.

       B.      Permanent Injunction

       A “court may grant a permanent injunction without a trial on the merits if there are no

material issues of fact and the issues of law have been correctly resolved.” Calmes v. United

States, 926 F. Supp. 582, 591 (N.D. Tex. 1996). The standard is “essentially the same” as the

standard for a preliminary injunction. Id. “A plaintiff must demonstrate: (1) that it has suffered

an irreparable injury; (2) that remedies available at law, such as monetary damages, are

inadequate to compensate for that injury; (3) that, considering the balance of hardships between

the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest

would not be disserved by a permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547

U.S. 388, 391 (2006). But unlike for a preliminary injunction, a plaintiff seeking a permanent

injunction “must demonstrate actual success on the merits.” Millennium Restaurants Grp., Inc. v.

City of Dallas, 191 F. Supp. 2d 802, 809 (N.D. Tex. 2002). A “trial court’s granting or denial of

permanent injunction” is reviewed “for abuse of discretion.” Peaches Entm’t Corp. v. Entm’t

Repertoire Assocs., Inc., 62 F.3d 690, 693 (5th Cir. 1995).

III.   APPLICATION

       A.      The Plaintiffs’ Motion for Summary Judgment

       The first question before the Court is whether Plaintiffs are “entitled to judgment as a

matter of law” on their RFRA claims. FED. R. CIV. P. 56(a). Defendants concede this point. That

is to be expected—the Departments concluded independently of this lawsuit that RFRA

necessitates essentially the same protections Plaintiffs seek here. See, e.g., 83 Fed. Reg. at



                                                10
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                    Page 11 of 35 PageID 1818


57,544. But whatever the Parties’ positions, it is for the Court to say whether Plaintiffs prevail.

“A motion for summary judgment cannot be granted simply because there is no opposition” but

“a court may grant an unopposed summary judgment motion if the undisputed facts show that

the movant is entitled to judgment as a matter of law.” Day v. Wells Fargo Bank Nat. Ass’n, 768

F.3d 435, 435 (5th Cir. 2014) (unpublished) (quoting Hibernia Nat. Bank v. Administracion

Cent. S.A., 776 F.2d 1277, 1279 (5th Cir. 1985)).

                1.      Members of the Employer Class Bring a Meritorious RFRA Claim

        Plaintiff Braidwood represents the Employer Class, and Braidwood’s RFRA claim is as

follows. Dr. Hotze operates Braidwood “according to Christian principles and teaching.” Am.

Compl. 9, ECF No. 19. Given his sincerely held religious beliefs, “Dr. Hotze refuses to allow

Braidwood to execute the self-certification form” used in the accommodation process because he

“regards the submission of that form as an act that affirmatively assists and facilitates the

provision of abortifacient and non-abortifacient contraception, in violation of his sincere

religious beliefs.” Id. at 10. Put plainly, Dr. Hotze asserts the act of “executing a certification

form that enables his company’s employees to obtain and use abortifacient contraceptive

methods free of charge, or that enables them to obtain non-abortifacient contraception for use in

nonmarital sexual activity, is . . . a violation of his religious beliefs.” Id.; see also Br. Supp. Mot.

Permanent Inj. 13, ECF No. 21-1 (“Dr. Hotze sincerely believes that the use and submission of

the self-certification form is sufficiently connected to the destruction of human embryos and

non-marital sexual activities as to make it immoral and contrary to his religious beliefs for his

company to execute that form.”). Braidwood therefore argues the Contraceptive Mandate

violates RFRA by putting Braidwood to a choice “between: (1) Providing contraception to its

employees; (2) Executing a self-certification form that leads to the provision of contraception by



                                                  11
    Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 12 of 35 PageID 1819


others; or (3) Paying a tax penalty of $100 per employee per day.” Am. Compl. 10, ECF No. 19.

That is, a choice between (1) violating its beliefs, (2) violating its beliefs, or (3) paying a penalty.

        In Hobby Lobby, the Supreme Court held that putting an employer to a choice between

options (1) and (3)—providing objected-to contraception or paying a penalty—violates RFRA.

See 573 U.S. at 731. In reaching this conclusion, the Supreme Court identified the

accommodation process Braidwood now challenges as a less-restrictive means to furthering the

Government’s interests. Id. at 730. But the Hobby Lobby plaintiffs did not challenge the

accommodation process, see id. at 720, and the Supreme Court expressly declined to say whether

the accommodation process “complies with RFRA for purposes of all religious claims,” id. at

731.

        Here, Braidwood specifically challenges the accommodation process because “Dr. Hotze

sincerely believes . . . it immoral and contrary to his religious beliefs for his company to execute

[the required certification] form.” Br. Supp. Mot. Permanent Inj. 13, ECF No. 21-1. In other

words, the only RFRA question before the Court, vis-à-vis Braidwood and the Employer Class,

is the one left open by Hobby Lobby: Does the accommodation process violate RFRA’s

protection of a religious employer’s civil rights if the employer’s sincerely held religious beliefs

prohibit it from executing the required forms?2 The Court finds it does.

        RFRA states the “Government shall not substantially burden a person’s exercise of

religion.” 42 U.S.C. § 2000bb-1. But the Government “may substantially burden a person’s

exercise of religion . . . if it demonstrates that application of the burden to the person (1) is in

furtherance of a compelling governmental interest; and (2) is the least restrictive means of

furthering that compelling governmental interest.” Id. “The threshold inquiry . . . is whether the


2
 See 29 C.F.R. § 2590.715-2713A(b) (Optional accommodation—self-insured group health plans); 29
C.F.R. § 2590.715-2713A(c) (Optional accommodation—insured group health plans).
                                                   12
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                   Page 13 of 35 PageID 1820


challenged governmental action substantially burdens the exercise of religion.” Diaz v. Collins,

114 F.3d 69, 71 (5th Cir. 1997) (citation omitted). The religious objector bears the burden of

proving a substantial burden, and if that burden is met, “it is then up to the government to

demonstrate that the compelling interest test is satisfied.” Id. at 71–72 (citations omitted).

                       a.      The burden on religious exercise

                               i.      The East Texas Baptist decision

       While Hobby Lobby did not resolve the precise legal claim Braidwood presents here, the

Fifth Circuit addressed a substantially similar question in East Texas Baptist. There, the Fifth

Circuit held the accommodation process did not violate RFRA as applied to the plaintiffs in that

case. See E. Tex. Baptist. Univ., 793 F.3d at 463. Because the Supreme Court vacated the

decision in East Texas Baptist, it is not binding. See, e.g., Munn v. City of Ocean Springs, 763

F.3d 437, 441 n.2 (5th Cir. 2014); Beiser v. Weyler, 284 F.3d 665, 668 (5th Cir. 2002). But it is

important to articulate why the reasoning of the vacated opinion addresses facts that are different

that what is presented here.

       First, two major developments since East Texas Baptist call into question whether the

same panel would issue the same decision today. The first and most salient development is a

Government clarification before the Supreme Court. When appearing before the Fifth Circuit in

East Texas Baptist, the Government briefed the intricacies of “self-insured church plans that are

exempt from ERISA” but made no mention of self-insured plans governed by ERISA. Brief of

Appellant at 35, E. Tex. Baptist, 793 F.3d 449 (5th Cir. 2015) (No. 14-20112). That omission

was material, because the East Texas Baptist panel acknowledged the plaintiffs’ argument “that

the accommodation uses their plans as vehicles for payments for contraceptives” but dismissed it

in three sentences. E. Tex. Baptist, 793 F.3d at 461. Yet at the Supreme Court, the Government



                                                  13
    Case 4:18-cv-00825-O Document 76 Filed 06/05/19                    Page 14 of 35 PageID 1821


clarified that “the coverage provided by [an objecting employer’s] TPA is, as a formal ERISA

matter, part of the same ‘plan’ as the coverage provided by the employer.” Brief of Respondent

at 38, Zubik, 136 S. Ct. 1557 (2016) (Nos. 14–1418, 14–1453, 14–1505, 15–35, 15–105, 15–119,

and 15–191). This clarification lends credibility to the argument raised by the East Texas Baptist

plaintiffs but dismissed by the panel. It is far from clear the panel would have dismissed the

“plans as vehicles” argument had the Government made the same representations in the Fifth

Circuit it later made in the Supreme Court.3

        There has been a second material development. Since East Texas Baptist, the

Government has concluded it is unable to adequately protect religious employers’ civil rights

through the accommodation process. See, e.g., 83 Fed. Reg. at 57,544 (“The Departments

conclude that it would be inadequate to merely attempt to amend or expand the accommodation

process instead of expanding the exemption.”). This development traces its roots to Zubik, the

Supreme Court case into which East Texas Baptist was consolidated and which presented

essentially the same legal question before the Court today. See Zubik, 136 S. Ct. at 1559

(“Petitioners allege that submitting [the accommodation] notice substantially burdens the

exercise of their religion.”).

        After oral argument in Zubik, the Supreme Court “requested supplemental briefing from

the parties addressing ‘whether contraceptive coverage could be provided to petitioners’

employees, through petitioners’ insurance companies, without any such notice from

petitioners.” Id. at 1559–60. “Both petitioners and the Government . . . confirm[ed] that such an

option is feasible.” Id. at 1560. But after the Supreme Court remanded based on the

3
  Importantly, Braidwood asserts it “is self-insured and would therefore have contraceptive coverage
provided through its plan if it opts for the accommodation”—based on the Government’s representations
in Zubik—and further asserts that “Braidwood’s third-party administrator has told the company that there
is no way to invoke the ‘accommodation’ without involving Braidwood’s plan in the provision of
contraceptive methods that violate its religious beliefs.” Br. Supp. Mot. Permanent Inj. 14, ECF No. 21-1.
                                                    14
    Case 4:18-cv-00825-O Document 76 Filed 06/05/19                   Page 15 of 35 PageID 1822


supplemental briefing, the Government concluded it was unable to identify a feasible means of

using the accommodation process to both protect the civil rights of religious employers and

mandate free contraception. See Departments of Labor, Health and Human Services, and the

Treasury, ‘‘FAQs About Affordable Care Act Implementation Part 36,’’ (Jan. 9, 2017), available

at    https://www.dol.gov/sites/default/files/ebsa/about-ebsa/our-activities/resource-

center/faqs/aca-part-36.pdf       and    https://www.cms.gov/CCIIO/Resources/Fact-Sheets-and-

FAQs/Downloads/ACAFAQs-Part36_1-9-17-Final.pdf. The Government continues to agree with

this conclusion, which it first proffered well after East Texas Baptist was decided: “The

Departments continue to believe that, because of the nature of the accommodation process,

merely amending that accommodation process without expanding the exemptions would not

adequately address religious objections to compliance with the Mandate.” 83 Fed. Reg. at

57,544. Thus, in contrast to its arguments at the time of East Texas Baptist, the Government’s

legal position now, based on years of soliciting tens of thousands of comments across two

Administrations,4 is that “requiring certain religiously objecting entities to choose between the

[Contraceptive] Mandate, the accommodation, or penalties for noncompliance . . . would violate

their rights under RFRA.” Id.; see also Summ. J. and Permanent Inj. Hr’g Tr. 33, May 29, 2019

(undocketed version) (Counsel for the Government arguing East Texas Baptist “has, to some

extent, been overtaken by an enhanced understanding of exactly how these religious objections

work in the context of these plans” because “HHS has concluded after a very long rulemaking

4
 The district court that entered a nationwide injunction preventing the Government from expanding its
protections for religious employers specifically found the Government sufficiently solicited and addressed
public comments before implementing the final version of the protections. See Pennsylvania v. Trump,
No. 2:17-cv-04540-WB (E.D. Pa. Jan. 14, 2019), ECF No. 136 at 26 (“[A] review of the Final Rules
demonstrates that the Agencies acknowledged the comments and provided an explanation as to why the
Agencies did (or did not) amend the Final Rules based on the comment.” (citing 83 Fed. Reg. at 57,548,
57,551, and 57,555)); id. at 27 (“[T]he Final Rules demonstrate to a commenter that the the [sic] Agencies
considered and rejected, the arguments put forth by a commenter, which is all that the APA requires.”
(cleaned up)).
                                                    15
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                 Page 16 of 35 PageID 1823


process of hundreds of—I think it’s over 200,000 comments, that this is a cognizable, substantial

burden”).

       In sum, the Government explained to the Supreme Court that the coverage provided by a

religious employer’s TPA “is, as a formal ERISA matter,” part of the employer’s plan, but it

omitted that information when briefing East Texas Baptist. And after Zubik—and well after East

Texas Baptist—the Government formally concluded it cannot adequately protect the rights of

religious employers through the accommodation process. These developments demonstrate the

facts before the Court today are much different than those before the panel in East Texas Baptist.

       Second, the panel in East Texas Baptist did not anchor its RFRA analysis to the religious

exercise alleged by Braidwood, and that matters. There, the panel stated, “The plaintiffs are

religious organizations that oppose the use of some or all contraceptives.” E. Texas Baptist

Univ., 793 F.3d at 454; see also id. at 455 (“The plaintiffs oppose abortion and believe that

emergency contraceptives and intrauterine devices . . . can cause abortions. They are unwilling

to provide or facilitate access to those products.”); id. (“The plaintiffs oppose the use of any

contraceptives to prevent pregnancy or induce abortion, and providing or facilitating access to

them for those purposes would violate their faith.”); id. (“[T]hey oppose the use of any

contraceptives to prevent pregnancy or induce abortion, and they object to providing or

facilitating access to them for those purposes.”). And in what must be viewed as the definitive

formulation of the issue before it, the panel reasoned, “Although the plaintiffs have identified

several acts that offend their religious beliefs, the acts they are required to perform do not

include providing or facilitating access to contraceptives.” Id. at 459 (second emphasis added).

       Like an earthquake at sea, the framing of a religious belief is a seemingly subtle thing.

But the consequences can be catastrophic. Because the East Texas Baptist panel framed its



                                                16
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                   Page 17 of 35 PageID 1824


RFRA analysis around the belief that it is wrong to provide or facilitate access to contraceptives,

id. at 454–55, the pivotal question became whether the court believed the accommodation

process provides or facilitates access to contraceptives, id. at 456–60. Under that rubric, the

panel never questioned the plaintiffs’ beliefs when it said, “the acts [plaintiffs] are required to

perform do not include providing or facilitating access to contraceptives.” Id. at 459 (emphasis

in original). Within the East Texas Baptist framework, that was not an improper critique of

belief, it was an appropriate analysis of burden. Id. at 456 (deciding for the first time in the Fifth

Circuit that courts decide whether a “challenged law pressure[s] [a religious objector] to modify

[their religious] exercise”).

        Cutting to chase, that framework is not pleaded here. Neither Dr. Hotze nor Braidwood

challenges the Contraceptive Mandate on the ground that completing the accommodation-

process forms burdens other religious exercise. To the contrary, Dr. Hotze asserts that the act of

“executing a certification form” is itself “a violation of his religious beliefs.” Am. Compl. 10,

ECF No. 19; see also Br. Supp. Mot. Permanent Inj. 13, ECF No. 21-1 (“Dr. Hotze sincerely

believes . . . it immoral and contrary to his religious beliefs for his company to execute [the

required certification] form.”). And while it is true Dr. Hotze views execution of the forms as

complicity in—if not facilitation of—the provision of contraception, the Court cannot question a

person’s religious belief that the act of executing the accommodation forms is itself immoral.

See E. Tex. Baptist, 793 F.3d at 458 (“[C]ourts defer to the objector’s description of his religious

exercise upon finding that his beliefs are sincerely held and religious.”). Refraining from

executing the accommodation forms, in other words, is the religious exercise here. So, whatever

the plaintiffs’ precise articulation of their beliefs in East Texas Baptist, the Court cannot apply

that decision’s vacated legal reasoning on these facts. To do so would be to “dodge[] the



                                                 17
    Case 4:18-cv-00825-O Document 76 Filed 06/05/19                     Page 18 of 35 PageID 1825


question that RFRA presents (whether the HHS mandate imposes a substantial burden on the

ability of the objecting parties to conduct business in accordance with their religious beliefs) and

instead address[] a very different question that the federal courts have no business addressing

(whether the religious belief asserted in a RFRA case is reasonable).” Hobby Lobby, 573 U.S. at

724 (emphasis in original).

                                 ii.      Braidwood’s beliefs

        The Court therefore anchors its analysis, as it must, to Braidwood’s assertion that its

exercise of religion includes abstaining from executing the forms required by the

accommodation process.5 See id. at 710 (“[T]he ‘exercise of religion’ involves ‘not only belief

and profession but the performance of (or abstention from) physical acts’ that are ‘engaged in for

religious reasons.’ . . . Business practices that are compelled or limited by the tenets of a

religious doctrine fall comfortably within that definition.” (quoting Employment Div., Dep’t

Human Res. of Oregon v. Smith, 494 U.S. 872, 877 (1990)). That is the line Braidwood has

drawn, and it is not for the Court to say it is misplaced.6 See id. at 725 (“[I]t is not for us to say

5
  Not only is the Court bound by Supreme Court precedent to accept Braidwood’s beliefs, see Hobby
Lobby, 573 U.S. at 725, it is also bound by the separation of powers to respect Congress’s intent “that the
exercise of religion ‘shall be construed in favor of a broad protection of religious exercise, to the
maximum extent permitted by the terms of this chapter and the Constitution.’” Id. at 714 (quoting 42
U.S.C. § 2000cc–3(g)). The Supreme Court also instructed in Hobby Lobby that Congress did not “want[]
to tie RFRA coverage tightly to the specific holdings of . . . pre-Smith free-exercise cases.” Id.; see also
id. (“[N]othing in the text of RFRA as originally enacted suggested that the statutory phrase ‘exercise of
religion under the First Amendment’ was meant to be tied to this Court’s pre-Smith interpretation of that
Amendment.”); id. (“RLUIPA . . . deleted the prior reference to the First Amendment . . . and neither
HHS nor the principal dissent can explain why Congress did this if it wanted to tie RFRA coverage
tightly to the specific holdings of our pre-Smith free-exercise cases . . . It is simply not possible to read
these provisions as restricting the concept of the ‘exercise of religion’ to those practices specifically
addressed in our pre-Smith decisions.” (citations omitted)). But see E. Tex. Baptist Univ., 793F.3d at 456
(finding “[t]wo free-exercise cases” decided pre-Smith to be “especially instructive” in denying the
plaintiffs’ claims). As the Supreme Court said, “When Congress wants to link the meaning of a statutory
provision to a body of [the Supreme] Court’s case law, it knows how to do so.” Hobby Lobby, 573 U.S. at
714.
6
  It is worth noting that, while the Court’s agreement or disagreement with Braidwood’s religious beliefs
is of no legal significance, the religious exercise Braidwood describes is analogous to the religious
direction once given by Pope John Paul II regarding abortion counseling in Germany. “In the late 1990s,
                                                     18
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                        Page 19 of 35 PageID 1826


that the line” a religious objector “drew was an unreasonable one.” (quoting Thomas v. Review

Bd. of Indiana Employment Security Div., 450 U.S. 707, 715 (1981))).

        Under this framework, the question is whether the accommodation process compels

Braidwood—and any other employer that meets the Employer Class definition—to violate its

religious beliefs by altering its religious exercise. To ask the question is to answer it—the very

thing Braidwood and the Employer Class members object to is what the accommodation

requires. See 29 C.F.R. § 2590.715-2713A(b) (Optional accommodation—self-insured group

health plans); 29 C.F.R. § 2590.715-2713A(c) (Optional accommodation—insured group health

plans). And the only two other options—provide the objected-to contraceptives or pay exorbitant

fines—are the two options the Supreme Court held illegal under RFRA in Hobby Lobby. 573

U.S. at 726 (“Because the contraceptive mandate forces them to pay an enormous sum of money

. . . if they insist on providing insurance coverage in accordance with their religious beliefs, the

mandate clearly imposes a substantial burden on those beliefs.”). “Make no mistake: the harm

Plaintiffs complain of—and the harm this Court therefore is called to assess—is from their

inability to conform their own actions and inactions to their religious beliefs without facing

massive penalties from the government.” Priests for Life v. U.S. Dep’t of Health & Human

Servs., 808 F.3d 1, 7 (D.C. Cir. 2015) (Brown, J., dissenting from denial of reh’g en banc).

Germany allowed abortions within the first 12 weeks of pregnancy for health-related reasons if the
pregnant woman received state-mandated counseling. Representatives from Catholic churches in
Germany agreed to act as counselors. After counseling, a church had to issue a certificate stating that the
pregnant woman had received counseling. If the pregnant woman rejected the church’s counsel not to
have an abortion, she could present the certificate issued by the church and obtain an abortion.” Eternal
Word Television Network, Inc. v. Burwell, 756 F.3d 1339, 1343 (11th Cir. 2014) (Pryor, J., specially
concurring). Much like the self-certification forms involved here, many actions of many third parties
would have been required to connect a church’s execution of a counseling form to an ultimate
abortion—and indeed women would have had access to counseling, certifications, and abortions whether
churches involved themselves or not. Yet “Pope John Paul II wrote to the bishops that the certification
issued by the churches was a necessary condition for abortion without punishment and, as a result, the
practice had to cease.” Id. Of course, here Braidwood does not currently have the luxury of simply
abstaining—that decision would be met with “draconian penalties.” E. Tex. Baptist Univ., 793 F.3d at
453.
                                                     19
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                 Page 20 of 35 PageID 1827


       Accordingly, the Court finds Braidwood—and any employer that meets the definition of

the Employer Class—has met its burden to show that the accommodation process “substantially

burdens the exercise of religion.” Diaz, 114 F.3d at 71. Accord Priests for Life, 808 F.3d at 15

(Kavanaugh, J., dissenting from denial of reh’g en banc) (“[U[nder Hobby Lobby, the regulations

substantially burden the religious organizations’ exercise of religion because the regulations

require the organizations to take an action contrary to their sincere religious beliefs (submitting

the form) or else pay significant monetary penalties.”).

                       b.     The least-restrictive-means test

       Since Braidwood has shown a substantial burden on its religious exercise, it is “up to the

government to demonstrate that the compelling interest test is satisfied.” Diaz, 114 F.3d at 71–72

(citations omitted). This requires the Government to show that requiring Braidwood and other

employers in the Employer Class to utilize the accommodation process both “(1) is in

furtherance of a compelling governmental interest; and (2) is the least restrictive means of

furthering that compelling governmental interest.” 42 U.S.C. § 2000bb–1(b). A failure on either

factor is fatal. The Court therefore assumes—without finding—a compelling governmental

interest in ensuring the availability of free contraception, because the Court finds the

accommodation process is not the least-restrictive means of furthering that interest. Cf. Hobby

Lobby, 573 U.S. at 728 (“We will assume that the interest in guaranteeing cost-free access to the

four challenged contraceptive methods is compelling within the meaning of RFRA, and we will

proceed to consider the final prong of the RFRA test.”).

       “The least-restrictive-means standard is exceptionally demanding,” id. (citing City of

Boerne v. Flores, 521 U.S. 507, 532 (1997)), and the Government cannot clear that hurdle here.

In Hobby Lobby, the Supreme Court held the Contraceptive Mandate was not the least-restrictive



                                                20
    Case 4:18-cv-00825-O Document 76 Filed 06/05/19                   Page 21 of 35 PageID 1828


means of “achieving [HHS’s] desired goal without imposing a substantial burden on the exercise

of religion by the objecting parties.” Id. at 728. In reaching that conclusion, the Supreme Court

relied on the accommodation now under attack as evidence of a less-restrictive means.7 Id. at

728–31. But it also stated, “The most straightforward way of [achieving HHS’s interests] would

be for the Government to assume the cost of providing the four contraceptives at issue to any

women who are unable to obtain them under their health-insurance policies due to their

employers’ religious objections.” Id. at 728. Braidwood argues essentially the same point here.

See Br. Supp. Mot. Permanent Inj. 22, ECF No. 21-1 (“The government could require all non-

objecting doctors, pharmacists, hospitals, and other health-care providers to dispense FDA-

approved contraception free of charge to any woman whose insurance will not cover it, and

allow those providers to seek reimbursement from the government.”). Braidwood further argues

this method would not only protect the rights of religious employers, but “[i]t would also ensure

that every woman in America can access every FDA-approved contraceptive method free of

charge.” Id.

        The reasoning in Hobby Lobby controls. If the Government has a compelling interest in

ensuring access to free contraception, it has ample options at its disposal that do not involve

conscripting religious employers. As the Supreme Court suggested, for example, if the

Government itself were to assume the cost and responsibility of a program to ensure free access

to contraception, objecting religious employers—like the plaintiffs in Hobby Lobby or members

of the Employer Class—would not be forced to alter their religious exercise. Hobby Lobby, 573


7
 But see Priests for Life, 808 F.3d at 6 (Brown, J., dissenting from denial reh’g en banc) (“Where the
government imposes a substantial burden on religious exercise and labels it an ‘accommodation,’ that
burden is surely as distressing to adherents as it would be if imposed without such a designation.
Therefore, heightened skepticism is not appropriate. We should look at Plaintiffs’ claims as we would any
RFRA claim. After all, in the substantial burden analysis, the government’s motivations—no matter how
benevolent—are irrelevant.”).
                                                   21
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 22 of 35 PageID 1829


U.S. at 729. Indeed, “[t]he government could treat employees whose employers do not provide

complete coverage for religious reasons the same as it does employees whose employers provide

no coverage. This would entail providing for subsidized—or in this case free—contraceptive

coverage to be made available on health care exchanges.” Priests for Life, 808 F.3d at 13

(Brown, J., dissenting from denial of reh’g en banc) (emphasis added).

       While this may entail new costs for the Government, “both RFRA and its sister statute,

RLUIPA, may in some circumstances require the Government to expend additional funds to

accommodate citizens’ religious beliefs”—and the “view that RFRA can never require the

Government to spend even a small amount reflects a judgment about the importance of religious

liberty that was not shared by the Congress that enacted that law.” Id. at 730. Just as the Supreme

Court explained in Hobby Lobby, then, the Government’s assumption of the cost of providing

free contraception is an available and less-restrictive means of achieving that very goal.

       “[I]f a less restrictive means is available for the Government to achieve its goals, the

Government must use it.” Holt v. Hobbs, 135 S. Ct. 853, 864 (2015) (quoting United States v.

Playboy Entm’t Grp., Inc., 529 U.S. 803, 815 (2000)). Plus, by the promulgation of its revised

civil-rights protections, the Government has already demonstrated its ability to engineer less-

restrictive means of furthering its interests. See 83 Fed. Reg. at 57,536 (“These rules expand

exemptions to protect religious beliefs . . . These rules do not alter the discretion of the Health

Resources and Services Administration . . . to maintain the guidelines requiring contraceptive

coverage where no regulatorily recognized objection exists . . . These rules do not alter multiple

other federal programs that provide free or subsidized contraceptives for women at risk of

unintended pregnancy.”).




                                                 22
    Case 4:18-cv-00825-O Document 76 Filed 06/05/19                     Page 23 of 35 PageID 1830


        Accordingly, the Court finds Braidwood—and, by definition, any member of the

Employer Class8—has stated a successful RFRA claim and is entitled to judgment as a matter of

law.

                2.       Members of the Individual Class Bring a Meritorious RFRA Claim

        Plaintiff Richard W. DeOtte represents the Individual Class, and he and the other

Individual Plaintiffs—Yvette DeOtte, John Kelley, and Alison Kelley—claim “[t]he

Contraceptive Mandate violates the Religious Freedom Restoration Act because it forces [them],

and other religious believers, to choose between purchasing health insurance that makes them

complicit in abortifacient contraception, or forgoing health insurance entirely.” Am. Compl. 7,

ECF No. 19. More specifically, the Individual Plaintiffs argue that, “[u]nder the Contraceptive

Mandate,” they are compelled to “pay premiums that subsidize the provision of other people’s

contraception.” Br. Supp. Mot. Permanent Inj. 18, ECF No. 21-1. “The only way to avoid this

subsidy,” they continue, “is to forego health insurance, or to obtain insurance through a church

employer or a grandfathered health plan exempt from the Contraceptive Mandate.” Id. Because

“their sincere religious beliefs . . . forbid them to lend financial support to abortifacient


8
  Braidwood, like the plaintiffs in Hobby Lobby, “is a for-profit, closely held corporation.” Am. Compl. 2,
ECF No. 19; 573 U.S. 702–05. The Employer Class, however, is not limited to closely held corporations
and could include publicly traded corporations. But “the first question” Hobby Lobby addressed was
“whether [RFRA] applies to regulations that govern the activities of for-profit corporations,” and it
concluded the answer is “yes” by interpreting the term “persons” as used in RFRA. See id. at 705–09. Yet
the more important question was whether a for-profit corporation could engage in the “exercise of
religion” or otherwise demonstrate religious beliefs. The Supreme Court suggested the corporate form
was no per se barrier to the exercise of religion, id. at 709–17, but it ultimately concluded, “[W]e have no
occasion in these cases to consider RFRA’s applicability to [publicly traded] companies” because “[t]he
companies in the cases before us are closely held corporations,” id. at 717. Whatever the corporate form
of the plaintiffs in Hobby Lobby, the Supreme Court was satisfied there existed sincerely held religious
beliefs—and that is what ultimately matters. Here, the Employer Class is limited to “[e]very current and
future employer in the United States that objects, based on its sincerely held religious beliefs,” to the
Contraceptive Mandate’s accommodation process. Apr. 11, 2019 Order Amending Classes 2, ECF No.
37. So, by definition, no employer—publicly traded or not—will be entitled to class membership and
relief unless it has sincerely held religious belief. And if the Government questions an employer’s
religious beliefs, it may utilize the process described below to dispute them.
                                                     23
    Case 4:18-cv-00825-O Document 76 Filed 06/05/19             Page 24 of 35 PageID 1831


contraception,” id., the Individual Plaintiffs “have opted to forego health insurance rather than

pay for insurance that subsidizes abortifacient contraception.” Am. Compl. 8, ECF No. 19. And

they assert “[i]t is a ‘substantial burden’ to close off the entire health-insurance market to

individuals who are unwilling, for religious reasons, to purchase insurance that is used to

subsidize other people’s contraception.” Br. Supp. Mot. Permanent Inj. 18, ECF No. 21-1. The

Individual Plaintiffs note they would “be willing to purchase health insurance if it were possible

to buy insurance that excludes contraceptive coverage.” Am. Compl. 8, ECF No. 19.

        The Court finds the Individual Plaintiffs—and, through them, the Individual Class—have

identified a substantial burden on their religious exercise. They assert the Contraceptive Mandate

effectively forces “every individual who purchases health insurance [to] pay premiums that

subsidize the provision of other people’s contraception.” Br. Supp. Mot. Permanent Inj. 18, ECF

No. 21-1. That is correct.

        The point of the Contraceptive Mandate is to ensure all ACA-compliant insurance plans

include cost-free coverage of all FDA-approved contraceptive methods. See 45 C.F.R.

§    147.130(a)(1)(iv),      29   C.F.R.   §   2590.715–2713(a)(1)(iv),       and    26   C.F.R.

§ 54.9815–2713(a)(1)(iv). And the point of the Individual Mandate is to ensure individuals

purchase ACA-compliant insurance plans. The result? The Individual Plaintiffs are forced out of

either the health-insurance market or their religious exercise. And by choosing to adhere to their

religious beliefs, not only are the Individual Plaintiffs excluded from the insurance market, they

are forced to violate federal law.

        That the Contraceptive Mandate systematically discriminates against the Individual Class

by blocking members’ entrance into the marketplace—due to religious exercise—is a substantial

burden of the highest order. The Court is therefore in agreement with District Judge Leon, who



                                                24
    Case 4:18-cv-00825-O Document 76 Filed 06/05/19                         Page 25 of 35 PageID 1832


found the Contraceptive Mandate substantially burdened the religious exercise of individual

employees because it “ma[de] it impossible for employee plaintiffs to purchase a health

insurance plan that does not include coverage of contraceptives to which they object.” Mar. for

Life v. Burwell, 128 F. Supp. 3d 116, 129 (D.D.C. 2015).

        It is important to highlight that Judge Leon reasoned, in part, “Employee plaintiffs are . . .

caught between the proverbial rock and a hard place: they can either buy into and participate in a

health insurance plan that includes the coverage they find objectionable . . . or they can forgo

health insurance altogether and thereby subject themselves to penalties for violating the ACA’s

individual mandate.” Id. at 130. Because of the Tax Cuts and Jobs Act of 2017, Pub. L. No. 115-

97, 131 Stat. 2054 (2017), the Individual Plaintiffs are not currently subject to “penalties for

violating the individual mandate.” But if the text of a law communicates what the law

requires—and it does9— the Individual Plaintiffs are required by law to purchase ACA-

compliant health insurance because the 2017 Congress did not repeal the Individual Mandate.10

And if federal law is binding on all within its jurisdiction—and it is11—the Individual Plaintiffs,

9
  “‘The text is the law, and it is the text that must be observed.’ When a judge goes beyond the meaning of
the words that were enacted—to the unexpressed intentions of the legislature, or to what the courts think
would meet the needs and goals of society—the judge has no democratic warrant.” Michael W.
McConnell, Textualism and the Dead Hand of the Past, 66 GEO. WASH. L. REV. 1127, 1136 (1997)
(quoting ANTONIN SCALIA, Common-Law Courts in a Civil-Law System: The Role of United States
Federal Courts in Interpreting the Constitution and Laws, in A MATTER OF INTERPRETATION: FEDERAL
COURTS AND THE LAW 3, 22 (Amy Gutmann ed., 1997)).
10
   See Texas v. United States, 340 F. Supp. 3d 579, 603 (N.D. Tex. 2018) (“The Individual Mandate is
law. To be precise, the ‘[r]equirement to maintain minimum essential coverage’ is still law. As the
Intervenor Defendants concede, Congress ‘deliberately left the rest of the ACA untouched’—including
the Individual Mandate.” (citations omitted)).
11
   See id. at 602 (“It is the attribute of law, of course, that it binds; it states a rule that will be regarded as
compulsory for all who come within its jurisdiction.” (quoting HADLEY ARKES, FIRST THINGS: AN
INQUIRY INTO THE FIRST PRINCIPLES OF MORALS AND JUSTICE 11 (1986))); see also, e.g., Brackeen v.
Zinke, 338 F. Supp. 3d 514, 536 (N.D. Tex. 2018) (“Congress plainly cannot delegate its inherent
legislative power to create law, defined as the power to formulate binding rules generally applicable to
private individuals.” (citing Dep’t. of Transp. v. Ass’n of Am. R.R.’s, 135 S.Ct. 1225, 1246 (2015)
(Thomas, J. concurring))). But see Brief for Intervenor U.S. House of Representatives at 21–24, Texas v.
Azar, No. 19-10011 (5th Cir. Mar. 25, 2019) (federal lawmakers arguing federal law is not binding).
Compare 26 U.S.C. § 5000A(a) (“An applicable individual shall . . . ensure that the individual . . . is
                                                        25
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                      Page 26 of 35 PageID 1833


like the employee plaintiffs in March for Life v. Burwell, are forced to choose between violating

their beliefs or violating the law. Live lawfully or flout faithfully, that is their burdened reality.

        The Individual Plaintiffs have deemed the latter the lesser evil. But for many in the

Individual Class, it is likely the Individual Mandate and the Contraceptive Mandate, acting in

tandem, “coerce [them] into acting contrary to their religious beliefs, requir[ing] government to

bring forward a compelling justification for its otherwise lawful actions.”12 Lyng v. Nw. Indian

Cemetery Protective Ass’n, 485 U.S. 439, 450–51 (1988). Whichever route an Individual Class

member chooses, the problem is the same: The class members cannot participate in the health-

insurance market without violating their beliefs, which means they cannot comply with federal

law without violating their beliefs. That is a substantial burden. In recognition of this, the

Government concedes “that the [Contraceptive] Mandate imposes a substantial burden on the

religious beliefs of an individual employee who opposes coverage of some (or all) contraceptives

in his or her plan on the basis of his or her religious beliefs, and would be able to obtain a plan

that omits contraception from a willing employer or issuer (as applicable), but cannot obtain one

solely because the [Contraceptive] Mandate requires that employer or issuer to provide a plan

that covers all FDA-approved contraceptives.” 83 Fed. Reg. at 57,546.




covered under minimum essential coverage.”) with Brief for Intervenor U.S. House of Representatives at
21, Texas v. Azar, No. 19-10011 (5th Cir. Mar. 25, 2019) (“[T]he Act imposes no legal requirement to
obtain insurance.”).
12
   See, e.g., Josh Blackman, Undone: The New Constitutional Challenge to Obamacare, 23 TEX. REV. L.
& POL. 1, 5 (2018) (“Even without a penalty, the [individual] mandate will not be toothless. The
Congressional Budget Office (CBO) recognized in 2008 that ‘[p]ersonal [v]alues and [s]ocial [n]orms,’
apart from a monetary penalty, also enforce compliance with a requirement to purchase insurance. Indeed,
a November 8, 2017 report from CBO and the Joint Committee on Taxation observed that ‘with no
penalty at all, only a small number of people who enroll in insurance because of the mandate under
current law would continue to do so solely because of a willingness to comply with the law.’ The number
is no doubt ‘small,’ but it is not zero. At bottom, some people who are subject to the mandate will still
comply with the mandate, even though there is no penalty for failing to comply with the mandate.”
(citations omitted)).
                                                    26
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 27 of 35 PageID 1834


       The Individual Plaintiffs having demonstrated a substantial burden on their religious

exercise, it is again “up to the government to demonstrate that the compelling interest test is

satisfied.” Diaz, 114 F.3d at 71–72 (citations omitted). But as the Court already found, the

Government cannot do so. That is, even assuming a compelling governmental interest in

ensuring cost-free contraceptive coverage, the availability of the less-restrictive means identified

above and articulated by the Supreme Court, see Hobby Lobby, 573 U.S. at 728–30,

demonstrates the Government is unable to satisfy the least-restrictive-means test.

       Accordingly, the Court finds the Individual Plaintiffs—and, by definition, any member of

the Individual Class—have stated a successful RFRA claim and are entitled to judgment as a

matter of law.

       B.        The Plaintiffs’ Motion for Permanent Injunction

       A plaintiff seeking a permanent injunction “must demonstrate actual success on the

merits.” Millennium Restaurants Grp., 191 F. Supp. 2d at 809. As discussed above, both

Braidwood and the Individual Plaintiffs—and, through them, the Employer Class and Individual

Class—have demonstrated actual success on the merits of their RFRA claims, entitling them to

summary judgment. This threshold factor is met.

       To prevail on their motion for permanent injunction, Plaintiffs must further show “(1)

that [they have] suffered an irreparable injury; (2) that remedies available at law, such as

monetary damages, are inadequate to compensate for that injury; (3) that, considering the

balance of hardships between [Plaintiffs and the Government], a remedy in equity is warranted;

and (4) that the public interest would not be disserved by a permanent injunction.” eBay Inc.,

547 U.S. at 391. Having succeeded on their RFRA claims, Plaintiffs easily satisfy the

permanent-injunction factors, which largely mirror the RFRA analysis itself.



                                                27
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                   Page 28 of 35 PageID 1835


       As to the first two factors, the Fifth Circuit recognizes that a violation of RFRA is

irreparable harm. See Opulent Life Church v. City of Holly Springs, 697 F.3d 279, 295 (5th Cir.

2012) (“Opulent Life has satisfied the irreparable-harm requirement because it has alleged

violations of its First Amendment and RLUIPA rights. ‘The loss of First Amendment freedoms,

for even minimal periods of time, unquestionably constitutes irreparable injury.’” (quoting Elrod

v. Burns, 427 U.S. 347, 373 (1976))). In Opulent Life Church, the Fifth Circuit noted the long-

established principle that a violation of First-Amendment rights per se constitutes irreparable

harm and reasoned that “[t]his principle applies with equal force to the violation of RLUIPA

rights because RLUIPA enforces First Amendment freedoms, and the statute requires courts to

construe it broadly to protect religious exercise.” Id. (citing 42 U.S.C. § 2000cc–3(g)). It then

noted approvingly, “In the closely related RFRA context (the predecessor statute to RLUIPA),

courts have recognized that this same principle applies.” Id. (citing Kikumura v. Hurley, 242

F.3d 950, 963 (10th Cir. 2001) (“[C]ourts have held that a plaintiff satisfies the irreparable harm

analysis by alleging a violation of RFRA.”)). Plaintiffs have therefore shown irreparable harm by

succeeding on their RFRA claims.

       “Often times the concepts of ‘irreparable injury’ and ‘no adequate remedy at law’ are

indistinguishable.” Lewis v. S. S. Baune, 534 F.2d 1115, 1124 (5th Cir. 1976). That is the case

here. Unlike the “irreparable injury” prong, “the inadequate remedy test looks to the possibilities

of alternative modes of relief, however serious the initial injury.” Id. (citation omitted). Here, the

injury takes the form of ongoing violations of Plaintiffs’ civil rights, which cannot be remedied

by the payment of damages or any other remedy at law—in the absence of an injunction,

Plaintiffs rights will be violated day after day. The Court therefore finds that, by succeeding on

their RFRA claims, Plaintiffs have established an irreparable injury that will continue unless



                                                 28
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                 Page 29 of 35 PageID 1836


enjoined, meaning there is no adequate remedy at law for the injury shown. See Millennium

Restaurants Grp., 191 F. Supp. 2d at 809 (reasoning a permanent injunction is warranted where

the injury alleged “cannot be redressed by the application of a judicial remedy” (quoting Canal

Authority of State of Florida v. Callaway, 489 F.2d 567, 573 (5th Cir. 1974))).

       The Court finds the third and fourth injunction factors are also resolved by the RFRA

analysis. That is to say, the Court finds the balance of hardships favors an injunction because the

Government, even in the face of an injunction, will have access to other, less-restrictive means to

furthering its interests. It would be illogically to (1) conclude under RFRA that Plaintiffs are

injured by the Contraceptive Mandate while the Government is not injured by losing the

Contraceptive Mandate and then (2) find under the injunction analysis that enjoining

enforcement of the Contraceptive Mandate injures the Government more than continued

enforcement of the Contraceptive Mandate injures Plaintiffs. And as to the public interest factor,

the Opulent Life Church panel noted, “Injunctions protecting First Amendment freedoms are

always in the public interest.” 697 F.3d at 298 (citing Christian Legal Soc’y v. Walker, 453 F.3d

853, 859 (7th Cir. 2006); Ingebretsen ex rel. Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d 274,

280 (5th Cir. 1996)). Just as it did in assessing the irreparable-harm factor, the panel then

reasoned, “This principle applies equally to injunctions protecting RLUIPA rights because, as

discussed, RLUIPA enforces the First Amendment and must be construed broadly.” Id. The

Court finds this reasoning applies as much to RFRA as to RLUIPA because, like RLUIPA,

RFRA is designed “to ensure broad protection for religious liberty”—a First Amendment right.

Hobby Lobby, 573 U.S. at 694.

       Accordingly, the Court finds Plaintiffs—and, by definition, any member of the Employer

Class or the Individual Class—are entitled to a permanent injunction, as further described below.



                                                29
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 30 of 35 PageID 1837


Accord Little Sisters v. Azar, No. 1:13-cv-02611 (D. Colo. May 29, 2018), ECF No. 82, at 1–2

(finding the accommodation process violates RFRA and permanently enjoining enforcement of

the Contraceptive Mandate); Reaching Souls Int’l, Inc. v. Azar, No. 5:13-cv-01092 (W.D. Okla.

Mar. 15, 2018), ECF No. 95, at 3–4 (finding “enforcement of the contraceptive mandate against

Plaintiffs, either through the accommodation or other regulatory means” violates RFRA and

permanently enjoining enforcement of the Contraceptive Mandate); Wheaton Coll. v. Azar, No.

1:13-cv-8910 (N.D. Ill. Feb. 22, 2018), ECF No. 119, at 3 (finding “enforcement of the

contraceptive mandate against Wheaton would violate Wheaton’s rights under” RFRA and

permanently enjoining enforcement of the Contraceptive Mandate).

IV.    CONCLUSION

       Throughout this litigation, the Government has opposed Plaintiffs’ requested relief. See,

e.g., Defs.’ Resp. Mot. Certify, ECF No. 30; Defs.’ Resp. Mot. Permanent Inj., ECF No. 38.

Although the Court certified the two plaintiff classes over the Government’s objections, the

Government reiterates its opposition to Plaintiffs’ requested relief in responding to the pending

motion for permanent injunction. The Government asserts that, “because the identity of the

certified class has not yet been resolved, class-wide injunctive relief would be overly vague

under [Federal Rule of Civil Procedure] 65 and pose a risk that Defendants will be subject to

contempt of court for unintentionally violating such an injunction.” Id. at 4.

       For the reasons set forth in the Court’s Order Granting Class Certification, the Court’s

finds the Government’s vagueness arguments are still unavailing. See Mar. 30, 2018 Order

Granting Class Certification 13–16, ECF No. 33. This leaves the Government’s concern that “the

proposed injunction puts Defendants at risk of contempt when enforcing the Mandate, if they

inadvertently apply it to an employer or individual who happens to be a class member.” Defs.’



                                                 30
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                  Page 31 of 35 PageID 1838


Resp. Mot. Permanent Inj. 8, ECF No. 38. As an initial matter, the Court notes the Government

complains of a problem—not knowing an employer’s or individual’s status—while conceding it

currently “do[es] not require exempt entities or individuals to submit notices of their exempt

status.” Id. If the Government does not require exempt entities or individuals to prove their

exempt status, it is unclear why the problem would arise for class members. As Plaintiffs argue,

class members should be able to simply decline the offending coverage with the comfort that,

like other exempt entities and individuals, they will not be subjected to a religious test. And to

the extent the Government is concerned about “inadvertently apply[ing]” the Contraceptive

Mandate “to an employer or individual who happens to be a class member,” id. at 8, Plaintiffs

represent they “conferred with counsel for the defendants and informed them that [they] would

include [a] proposal for injunctive relief as an attachment to [their] reply” that expressly creates

a safe harbor for such inadvertent enforcement, Pls.’ Reply Mot. Permanent Inj. 2 n.1, ECF No.

39. The Government did “not oppose [the] inclusion of this proposed order, and the plaintiffs . . .

agreed not to oppose the defendants’ request to file a sur-reply.” Id. The Government did not file

a sur-reply. The Court therefore includes the proposed safe harbor in the proposed injunctive

relief, which the Court finds alleviates the practical concerns raised by the Government.

       Accordingly, judgment is entered in favor of Plaintiff Braidwood Management Inc. and

the certified Employer Class Braidwood represents, consisting of:

       Every current and future employer in the United States that objects, based on its sincerely

held religious beliefs, to establishing, maintaining, providing, offering, or arranging for: (i)

coverage or payments for some or all contraceptive services; or (ii) a plan, issuer, or third-party

administrator that provides or arranges for such coverage or payments.




                                                31
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                Page 32 of 35 PageID 1839


       Judgment is further entered in favor of Plaintiffs Richard W. DeOtte, Yvette DeOtte,

John Kelley, and Alison Kelley, as well as the certified Individual Class Mr. DeOtte represents,

consisting of:

       All current and future individuals in the United States who: (1) object to coverage or

payments for some or all contraceptive services based on sincerely held religious beliefs; and (2)

would be willing to purchase or obtain health insurance that excludes coverage or payments for

some or all contraceptive services from a health insurance issuer, or from a plan sponsor of a

group plan, who is willing to offer a separate benefit package option, or a separate policy,

certificate, or contract of insurance that excludes coverage or payments for some or all

contraceptive services.

       Judgment is entered against defendants Alex M. Azar, in his official capacity as

Secretary of Health and Human Services; Steven T. Mnuchin, in his official capacity as

Secretary of the Treasury; R. Alexander Acosta, in his official capacity as Secretary of Labor;

and the United States of America. The Court awards the following relief:

       The Court DECLARES that the Contraceptive Mandate, codified at 42 U.S.C.

§ 300gg–13(a)(4), 45 C.F.R. § 147.130(a)(1)(iv), 29 C.F.R. § 2590.715–2713(a)(1)(iv), and 26

C.F.R. § 54.9815–2713(a)(1)(iv), violates the Religious Freedom Restoration Act as applied to

the Employer Class members. The Court further DECLARES that the Contraceptive Mandate

violates the Religious Freedom Restoration Act to the extent it prevents the Individual Class

members from purchasing health insurance that excludes coverage or payments for contraceptive

methods that violate their sincerely held religious beliefs. The Court also concludes that the

Employer Class members and the Individual Class members will suffer irreparable harm absent




                                               32
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                 Page 33 of 35 PageID 1840


an injunction, that the balance of equities favors injunctive relief, and that the public interest

supports the enforcement of the Religious Freedom Restoration Act.

       It is therefore ORDERED that:

       1.      Defendants Alex M. Azar II, Steven T. Mnuchin, and R. Alexander Acosta, and

their officers, agents, servants, employees, attorneys, designees, and subordinates, as well as any

person acting in concert or participation with them, are ENJOINED from enforcing the

Contraceptive Mandate, codified at 42 U.S.C. § 300gg–13(a)(4), 45 C.F.R. § 147.130(a)(1)(iv),

29 C.F.R. § 2590.715–2713(a)(1)(iv), and 26 C.F.R. § 54.9815–2713(a)(1)(iv), against any

group health plan, and any health insurance coverage provided in connection with a group health

plan, that is sponsored by an Employer Class member. If an Employer Class member’s sincere

religious objections extend to the coverage of only some but not all contraceptives, then the

defendants may continue to enforce the Contraceptive Mandate to the extent it requires coverage

of contraceptive methods that the Employer Class member does not object to.

       2.      Defendants Alex M. Azar II, Steven T. Mnuchin, and R. Alexander Acosta, and

their officers, agents, servants, employees, attorneys, designees, and subordinates, as well as any

person acting in concert or participation with them, are ENJOINED from enforcing the

Contraceptive Mandate, codified at 42 U.S.C. § 300gg–13(a)(4), 45 C.F.R. § 147.130(a)(1)(iv),

29 C.F.R. § 2590.715–2713(a)(1)(iv), and 26 C.F.R. § 54.9815–2713(a)(1)(iv), to the extent that

the Mandate requires the Individual Class members to provide coverage or payments for

contraceptive services that they object to based on their sincerely held religious beliefs, and to

the extent that the Mandate prevents a willing health insurance issuer offering group or

individual health insurance coverage, and as applicable a willing plan sponsor of a group health

plan, from offering a separate policy, certificate or contract of insurance, or a separate group



                                                33
 Case 4:18-cv-00825-O Document 76 Filed 06/05/19                 Page 34 of 35 PageID 1841


health plan or benefit package option, to any group health plan sponsor (with respect to a

member of the Individual Class) or to any member of the Individual Class, that omits coverage

for contraceptive services that the Individual Class member objects to based on that individual’s

sincerely held religious beliefs.

       If an Individual Class member objects to some but not all contraceptive services, but the

issuer, and as applicable, plan sponsor, are willing to provide the plan sponsor or individual, as

applicable, with a separate policy, certificate or contract of insurance or a separate group health

plan or benefit package option that omits all contraceptives, and the Individual Class member

agrees, then the injunction applies as if the Individual Class member objects to all contraceptive

services.

       3.      Nothing in this injunction shall prevent the defendants, or their officers, agents,

servants, employees, attorneys, designees, and subordinates, as well as any person acting in

concert or participation with them, from:

               (a)     Inquiring about whether any employer (including any member of the

       Employer Class) that fails to comply with the Contraceptive Mandate is a sincere

       religious objector;

               (b)     Inquiring about whether an individual (including any member of the

       Individual Class) who obtains health insurance that excludes coverage for some or all

       contraceptive methods is a sincere religious objector;

               (c)     Enforcing the Contraceptive Mandate against employers or individuals

       who admit that they are not sincere religious objectors; against any group health plan,

       and any health insurance coverage provided in connection with a group health plan, that

       is sponsored by an employer who admits that it is not a sincere religious objector; or



                                                34
Case 4:18-cv-00825-O Document 76 Filed 06/05/19                   Page 35 of 35 PageID 1842


    against issuers or plan sponsors to the extent they provide health insurance to individuals

    who admit that they are not sincere religious objectors;

             (d)   Filing notice with this Court challenging any employer or individual who

    claims to hold sincere religious objections to some or all contraceptive methods, if the

    defendants reasonably and in good faith doubt the sincerity of that employer or

    individual’s asserted religious objections, and asking the Court to declare that such

    employer or individual falls outside the scope of the Employer Class or the Individual

    Class;

             (e)   Enforcing the Contraceptive Mandate against employers or individuals

    whom a court has declared to fall outside the scope of the Employer Class or the

    Individual Class; against any group health plan, and any health insurance coverage

    provided in connection with a group health plan, that is sponsored by an employer whom

    a court has declared to fall outside the scope of the Employer Class; or against issuers or

    plan sponsors to the extent they provide health insurance to individuals that a court has

    declared to fall outside the scope of the Individual Class.

    SO ORDERED on this 5th day of June, 2019.



                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE




                                             35
